STATE OF MICHIGAN

                              COURT OF APPEALS



CAROL ANN MARSHO CAVANAUGH,                                           UNPUBLISHED
                                                                      September 20, 2018
                 Plaintiff-Appellee,

v                                                                     No. 341605
                                                                      Livingston Circuit Court
TIMOTHY ALLAN CAVANAUGH,                                              LC No. 14-048751-DM

                 Defendant-Appellant.


Before: STEPHENS, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

        Defendant-father appeals the trial court’s order changing custody by switching the
parties’ respective parenting times. The order gave primary physical custody to plaintiff-mother
and granted defendant parenting time every other weekend and one evening per week. Prior to
the order, the arrangement was exactly the opposite. Defendant argues that the trial court did not
properly follow the custody-change framework defined in Vodvarka v Grasmeyer, 259 Mich
App 499; 675 NW2d 847 (2003) and erred in its best-interests findings. For the reasons set forth
below, we vacate the trial court’s order and remand for further proceedings consistent with this
opinion.

                            I. FACTS AND PROCEDURAL HISTORY

        The parties were married in November 1987 and divorced in July 2015. At the time of
the divorce, they had two minor children, a daughter, CC, and a son, TC, who were 16 and 11
years old respectively at the time judgment was entered. The judgment of divorce defined an
unusual custody arrangement.1 Plaintiff was awarded sole physical custody of CC and defendant
was awarded sole physical custody of TC. The parties received joint legal custody of the
children. Plaintiff was given parenting time with TC on alternating weekends, one mid-week
visit, and two nonconsecutive weeks during the summer. Notably, the trial court’s award of
custody and parenting time was based largely in part on the recommendations of Dr. Charlene
Kushler, the parties’ therapist. Kushler testified that each parent was “aligned’ with one of the
children: defendant with TC and plaintiff with CC. She stated that both parents were openly


1
    The initial custody order contained in the judgment of divorce was before a different judge.



                                                  -1-
disparaging each other in front of the children and that they did not communicate with one
another effectively. According to Kushler, it was best to allow each child to live primarily with
their aligned parent and to continue therapy in hopes of eventually being able to move to shared
custody.

        The parties’ custody and parenting time arrangement continued until October 2017, when
plaintiff filed a multi-issue motion requesting, among other things, a change in custody or
parenting time. In her motion, plaintiff alleged that defendant repeatedly engaged in conduct that
alienated her from TC, disrupted her parenting time schedule, and that defendant’s conduct
caused stress and emotional distress to the minor child.2

        At the motion hearing, plaintiff testified that defendant’s continuously interfered with her
relationship with TC and had blocked communications between them. She testified that there
had been approximately 10 occasions since the divorce when defendant delayed or prevented her
from exercising her parenting time and that he had on at least two occasions interfered with her
exercise of longer periods of parenting time during holidays. She testified that defendant refused
to respond to her communications via any means other than e-mail, which he answered
sporadically, and that he had engaged in disrespectful actions such as posting “no trespassing”
signs in his yard intended to prevent her from using the driveway during parenting-time
exchanges. She also testified that defendant, who had a new job, had to travel for several days at
a time, several times per year. Finally, she testified that defendant had interfered with TC
receiving needed orthodontic treatment by refusing to allow TC to be treated by the orthodontist
of her choice.

        Defendant testified that he has accommodated plaintiff’s parenting-time requests and has
never prevented TC from contacting his mother. He did not dispute that he had posted no
trespassing signs. He denied that he interfered with plaintiff’s parenting time except for one
episode during the summer when he signed TC up for Boy Scout camp during plaintiff’s
parenting time. He noted that the court had ordered that plaintiff have the entire Christmas
vacation to make up for that. He stated that TC wants to spend more time with his mother and
that he supported that. As for his traveling, defendant testified that since he began his new job,
he had traveled out of the country once and three times inside the country and the trips were each
“less than 3 to 4 days.” He stated that plaintiff would care for TC during his travels, but
admitted that on several occasions he had only provided her with a day or two of notice even
though he was aware of the upcoming travel schedule for some time. He agreed that TC required
treatment by an orthodontist but expressed his displeasure with other work performed by the
orthodontist chosen by plaintiff. Defendant said that he had taken TC to a different orthodontist
but that plaintiff cancelled the appointments. On questioning by the court, defendant agreed to
be responsible for all orthodontic fees since the professional he selected charged considerably
more than the one selected by plaintiff.


2
  By the time the motion was brought, CC had turned 18 and was attending college. The custody
issue in this case relates only to TC.




                                                -2-
        The trial court found plaintiff more credible than defendant. In granting plaintiff’s
motion, the trial court initially treated the issue as a change in parenting time. The court noted
that there was a custodial environment with both parties and held that proper cause under Shade
v Wright, 291 Mich. App. 17; 805 NW2d 1 (2010) existed to grant plaintiff’s request. However,
the trial court did not review the parenting time best interest factors set forth in MCL 722.27a,
and the proceeding then shifted gears to a lengthy discussion of spousal support and financial
documentation that defendant had delayed in providing.

        The discussion eventually returned to custody. Defendant’s attorney advised the court
that a complete switch of parenting time such that defendant became the “weekend parent”
amounted to a change in custody. The trial court agreed and noted that in order to change
custody, it would have to find by clear and convincing evidence that it was in TC’s best interests
to do so. The trial court then moved immediately to a review of the best-interest factors found in
MCL 722.23. The court found that most of the best-interests factors were neutral, i.e., neither
party was favored. However, the court found that the other four factors favored plaintiff and
concluded by clear and convincing evidence that it was in TC’s best interests for his mother,
rather than his father, to have primary physical custody.

                                         II. ANALYSIS

         A trial court’s order resolving a child custody dispute “shall be affirmed on appeal unless
the trial judge made findings of fact against the great weight of evidence or committed a palpable
abuse of discretion or a clear legal error on a major issue.” MCL 722.28. “A trial court commits
legal error when it incorrectly chooses, interprets, or applies the law.” Sulaica v Rometty, 308
Mich. App. 568, 577; 866 NW2d 838 (2014). A trial court’s factual findings are against the great
weight of the evidence when “the evidence clearly preponderates in the opposite direction.”
Ireland v Smith, 214 Mich. App. 235, 242; 542 NW2d 344 (1995).

        The Child Custody Act of 1970, MCL 722.21 et seq., authorizes a trial court to issue
custody and parenting time orders that are in the child’s best interests. Lieberman v Orr, 319
Mich. App. 68, 78; 900 NW2d 130 (2017). MCL 722.27(1)(c) allows the trial court to “modify or
amend its previous judgments or orders for proper cause shown or because of change of
circumstances . . . .” In Vodvarka, 259 Mich. App. at 510-514, we defined the phrases “proper
cause” and “change of circumstances.” But, in Shade, 291 Mich. App. at 28, we determined that
“[t]he Vodvarka definitions” are “far less applicable with respect to parenting time
determinations.” If a parenting time modification constitutes a change in custody, then the trial
court must follow the Vodvarka definitions. Kubicki v Sharpe, 306 Mich. App. 525, 540 n 8; 858
NW2d 57 (2014). Further, “[w]hen a modification in parenting time would amount to a change
of the established custodial environment, it should not be granted unless the circuit court is
persuaded by clear and convincing evidence that the change would be in the best interest of the
child.” Pierron v Pierron, 282 Mich. App. 222, 249; 765 NW2d 345 (2009) (quotation marks and
citation omitted).

       We agree with defendant that the trial court’s failure to make a determination whether the
Vodvarka threshold had been met was clear legal error. The trial court initially determined that
the Shade standard was applicable because it would be granting a change in parenting time, not
custody. The trial court later acknowledged that the parenting time modification would disrupt


                                                -3-
the child’s established custodial environment with defendant.3 However, the trial court did not
determine whether proper cause or change of circumstances existed under the Vodvarka
definitions.

        Plaintiff argues that we may overlook the trial court’s failure to address the Vodvarka
threshold as a technical oversight because in her view the court made findings that were
sufficient to satisfy the threshold. Given the record, we cannot say that the trial court committed
a harmless error by applying the Shade standard. Although we decline to decide this issue, it is
unclear whether there was sufficient evidence to uphold the trial court’s finding of proper cause
or change of circumstances under the Vodvarka definitions. The poor relationship between the
parties is not new. The key is whether defendant’s actions, specifically his interference with
plaintiff’s parenting time, are having a significant effect on the child’s well-being. Vodvarka,
259 Mich. App. at 512, 514. We acknowledge that there were other matters ostensibly supporting
the court’s finding, e.g., defendant’s new traveling requirements for work and TC’s orthodontic
care, but we are also cognizant that the Legislature intended that custody changes would only be
granted in compelling cases. Id. at 509. For those reasons, we remand to the trial court so that it
may consider whether plaintiff has shown proper cause or change of circumstances under the
Vodvarka framework.

        In light of our conclusion that the trial court erred in considering the custody change, we
need not consider whether the trial court’s best-interests findings were against the great weight of
the evidence as claimed by defendant. If the trial court finds on remand that a reevaluation of
physical custody is warranted, then it should proceed to consider the best-interests factors to
determine whether there is clear and convincing evidence that such a change would be in TC’s
best interests.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michael F. Gadola




3
  On appeal, plaintiff argues that the parenting time modification would not have modified TC’s
established custodial environment with defendant. But a substantial reduction in parenting time
can amount to a change in an established custodial environment. Lieberman, 319 Mich. App. at
90. In this case, the trial court’s finding that defendant’s loss of primary physical custody altered
his custodial environment with TC was not against the great weight of the evidence.



                                                 -4-